DETAILED ACTION
Application 16/937588, “Method For Preparing SOFC Anti-coking Ni-YSZ Anode Materials”, was filed with the USPTO on 7/24/20, is the continuation-in-part of a PCT application filed on 4/17/19 and claims priority from a foreign application filed on 3/27/19. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/26/20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-5 and 13, there are many instances of the use of the adverb “preferably” before setting forth a further limitation.  It is unclear whether the limitations after the word “preferably” are required or optional.  For the purposes of the art rejections below, the limitations introduced by the “preferably” adverb are interpreted as optional.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaya (JP 09-227212).
Regarding claim 1, Nagaya teaches a method for preparing a SOFC anode material (paragraph [0001]), comprising: (1) providing a mixed powder of NiO and YSZ (paragraph [0010]); (2) subjecting the mixed powder provided in step (1) to two-phase mutual solid solution treatment (“calcination”, paragraph [0010]); (3) adjusting a particle size of a product obtained in the solid solution treatment in step (2) (“pulverizing the powder… after calcination”, paragraph [0010]).

Regarding claim 2, Nagaya remains as applied to claim 1.  Nagaya further teaches wherein in the step (1), a specific method for providing the mixed powder of NiO and YSZ is pulverizing and mixing NiO and YSZ (“wet mixing step”, paragraph [0010]; “wet pulverization… ball milling”, paragraph [0024]).

Regarding claim 4, Nagaya remains as applied to claim 1.  Nagaya further teacheswherein in the step (2), a specific method for subjecting the mixed powder provided in the step (1) to two-phase mutual solid solution treatment is drying and calcining the mixed powder provided in the step (1); and/or, in the step (2), a calcination temperature is 600~1200 °C (paragraphs [0025, 0019] teach calcination temperatures lying within the claimed range).

Regarding claim 5, Nagaya remains as applied to claim 1.  Nagaya further teaches wherein in the step (3), a specific method for adjusting the particle size of the product obtained in the solid solution treatment in the step (2) is pulverizing and drying the calcined product provided in the step (2) (“air-stream pulverization… ball mill pulverization”, paragraph [0010]; An air-stream would provide a drying effect, while a drying step would be obvious to utilize after a wet ball milling step for reasons discussed above), and preferably, the calcined product is pulverized by ball-milling.

Regarding claim 6-10, Nagaya remains as applied to claim 1-5.  An SOFC anode material is the product produced by the above described methods taught by Nagaya.  See paragraphs [0001] and [0010].
  
Regarding claims 11-12, Nagaya remains as applied to claim 1.  Nagaya further teaches preparing a single SOFC cell comprising a cathode material layer, an electrolyte and an anode comprised of the previously described anode material at paragraph [0031].  In the test cell embodiment, the YSZ tube is the supporting structure and the anode is a functional layer.  

Regarding claims 14 and 15, Nagaya remains as applied to claim 11 or 12.  Nagaya further teaches that the SOFC single cell may be an SOFC single sell which has been subjected to a reduction treatment (paragraph [0011, 0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagaya (JP 09-227212) and Lee (US 2007/0015045).
Regarding claim 3, Nagaya remains as applied to claim 1.  Nagaya further teaches wherein in the step (1), NiO and YSZ are pulverized and mixed by ball-milling; the ball-milling is preferably a wet ball-milling (“wet mixing step”, paragraph [0010]; “wet pulverization… ball milling”, paragraph [0024]).

Lee does not expressly teach that the powder obtained by ball milling is further dried with a drying temperature of 60~80° C.
However, Lee does generally teach the use of a “hot air at 20 °C” drying step used to remove solvents from the forming powder (paragraph [0023]).  Since the pulverization step of paragraph [0024] is a wet process, it would have been obvious to also use a hot air drying process after this step in order to remove any solvent.  
Moreover, although Lee describes the use of “hot air at 20 °C” in the expressly disclosed drying step, a skilled artisan would have understood that 20 °C is room temperature and that a hot air could be controlled to a temperature higher than this to expedite the drying process.  Moreover, in the fuel cell art, Lee expressly teaches the use of a 70 °C drying step in the fabrication of an anode material (paragraphs [0012, 0031]).  
Thus, it would have been obvious to follow the wet ball-milling step with a drying step at a temperature in the range of 60 to 80 C for the benefit of removing liquid solvents of the wet-process in an efficient manner.  


 Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagaya (JP 09-227212) and Son (US 2012/0003565).
Regarding claim 12 and 13, Nagaya remains as applied to claim 11.  Nagaya further teaches the electrolyte layer comprising YSZ (paragraph [0031]), but does not appear to teach wherein the anode material layer comprises an anode supporting layer and the electrolyte layer has a thickness of 2 to 10 microns.   
In the fuel cell art, Son teaches a fuel cell wherein the anode material layer comprises an anode supporting layer (Figure 1 item 11; see also Figure 2) and the electrolyte layer has a thickness of 2 to 10 microns (paragraph [0062-0063]).  Son further teaches that the thus described structure including a non-supportive thin electrolyte may be adopted for the benefit of lowering resistance of the cell (paragraph [0004]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Nagaya by configuring the fuel cell such that the anode material layer comprises an anode supporting layer and the electrolyte layer has a thickness of 2 to 10 microns for the benefit of providing a low resistance fuel cell structure as taught by Son.
Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claim 14-16, Nagaya remains as applied to claim 11-13.  Nagaya further teaches that the SOFC single cell may be an SOFC single sell which has been subjected to a reduction treatment (paragraph [0011, 0031]).  
Additionally, Son teaches that an SOFC may be subjected to a reduction treatment (0065]) and that the characteristics of a reduction treatment may be controlled in order to manipulate the SOFC’s strength or structural stability (paragraphs [0078-0081]).  Therefore, it would have been obvious that the SOFC could be an SOFC after a reduction treatment because such a treatment controls the strength and structural stability of the fuel cell.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Narendar (US 2012/0129068) -electrode material production including mixing, calcining at 1400 C, crushing sequence.
Barnett (US 2003/0118879) -electrode material production including mixing/milling/pressing/calcining at 600 C sequence.
Seabaugh (US 2003/0027033) -electrode material production of nanosized materials.
Aizawa (USP 6692855) -a tubular SOFC relevant to the Nagaya test cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723